internal_revenue_service number release date index numbers ------------------------------------ ---------------------------------------------- ------------------------------ ------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc psi b03 plr-123814-06 date date ------------------- ------------------- ------------------------- --------------------------- ---------------------------------- legend x -------------------------------------------------- state date date a dear -------------- we received your letter dated date submitted on behalf of x requesting relief under sec_301_9100-1 through of the procedure and administration regulations for an extension of time in which to make an election under sec_754 of the internal_revenue_code this responds to your request laws of state on date on date a a member in x died x inadvertently failed to timely file the sec_754 election will not prejudice the interests of the government and that x is not using hindsight in requesting relief to make the election it is represented that x acted reasonably and in good_faith that granting the relief the information submitted states x is a limited_liability_company formed under the facts law and analysis sec_1_754-1 of the income_tax regulations provides that an election plr-123814-06 sec_754 provides that if a partnership files an election in accordance with the regulations prescribed by the secretary the basis of partnership property is adjusted in the case of a transfer of a partnership_interest in the manner provided in sec_743 such an election shall apply with respect to all distributions of property by the partnership and to all transfers of interests in the partnership during the taxable_year with respect to which the election was filed and all subsequent taxable years a transfer of an interest in a partnership on the death of a partner is eligible for the sec_754 election the value of the partnership_interest reported on the estate_tax_return including discounts is the value used to determine the basis of the partnership_interest and the adjustment to basis of partnership property under sec_743 and sec_754 see generally sec_1_1014-3 under sec_754 to adjust the basis of partnership property under sec_734 and sec_743 with respect to a distribution_of_property to a partner or a transfer of an interest in a partnership shall be made in a written_statement filed with the partnership return for the taxable_year during which the distribution or transfer occurs for the election to be valid the return must be filed not later than the time prescribed by sec_1 e including extensions thereof for filing the return for that taxable_year extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin determine whether to grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 under sec_301_9100-3 a request for relief will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied as a result x is granted an extension of time of days from the date of this letter to make an election under sec_754 effective date with the appropriate service_center a sec_301_9100-1 provides that the commissioner may grant a reasonable based solely on the information submitted and the representations made we sec_301_9100-3 provides the standards the commissioner will use to conclusion this ruling is directed only to the taxpayer requesting it sec_6110 pursuant to a power_of_attorney on file with this office a copy of this letter is plr-123814-06 copy of this letter should be attached to the sec_754 election a copy is enclosed for that purpose except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provisions of the code provides that it may not be used or cited as precedent being send to x’s authorized representative enclosures heather c maloy associate chief_counsel passthroughs special industries sincerely s copy of this letter copy for purposes
